Case 1:20-cv-21516-MGC Document 79 Entered on FLSD Docket 03/01/2021 Page 1 of 11



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                         CASE NO.: 20-cv-21516-COOKE/GOODMAN

   MARIE ALTIDOR,

          Plaintiff,

   vs.

   CARNIVAL CORPORATION, a foreign
   corporation, d/b/a CARNIVAL CRUISE LINES,

         Defendant.
   ____________________________________________/

                  DEFENDANT’S REPLY MEMORANDUM IN SUPPORT OF
                       ITS MOTION FOR SUMMARY JUDGMENT

          The Defendant, CARNIVAL CORPORATION, by and through its undersigned counsel

   and pursuant to Local Rule 56.1 governing practice in and for the Southern District of Florida,

   hereby respectfully submits its Reply Memorandum in support of its Motion for Summary

   Judgment [DE 64 and DE 67], and in support therefor, states as follows:

           RESPONSE TO PLAINTIFF’S STATEMENT OF ADDITIONAL FACTS

          Plaintiff misleads the Court by claiming there were 20 prior “incidents.” [DE 73, ¶28, ¶51,

   p. 18]. Defendant produced 20 work orders reflecting modifications or repairs to any of the 15 bar

   stools in the Michelangelo Lounge over a period of 1,095 days prior to Plaintiff’s incident. Work

   orders are not incidents. An incident involves an injury or complaint resulting from the condition.

   There were zero substantially similar incidents. The work orders prove Defendant was actually

   cleaning, inspecting, monitoring and repairing bar stools as needed from time to time.

          In a quantum leap, Plaintiff’s counsel spins the testimony of the corporate representative

   about a possibility into a certainty to create an issue of fact and a foundation for his theory of

   liability where none exists. [DE 73, ¶26-28]. Over the undersigned’s objection, Counsel asked


                                         HORR, NOVAK & SKIPP, P.A.
               TWO DATRAN CENTER, SUITE 1700 – 9130 SOUTH DADELAND BOULEVARD, MIAMI, FL 33156
Case 1:20-cv-21516-MGC Document 79 Entered on FLSD Docket 03/01/2021 Page 2 of 11
                                                                           CASE NO.: 20-CV-21130-MGC
                                                                                               PAGE 2

   the corporate representative if it is possible that “anybody used the word “loose” when the seat

   was in fact detached.” [DE 73-3, p. 70:4-20]. The corporate representative explained at length

   that most people identify the difference between “loose” and “detached”, but it is possible that

   someone at some point wrote down loose when it was detached; it would be impossible for anyone

   to go back and determine if they used the wrong word. [DE 73-3, pp. 70-75]. Based on the

   concession that it is possible someone used the wrong word at some point in the work orders,

   Plaintiff now assumes and predicates his opposition to summary judgment on his claim that 100%

   of the work orders used the wrong language, and actually involved a detached seat top from the

   base; he then represents there were 20 prior similar incidents or instances “where the seat top

   detached”. [DE 73, ¶28, 30, 51, p. 13, 16-18].

          The plain language of the work orders belies Plaintiff’s distortion. The descriptions in the

   20 work orders include various vague descriptions: “stool is broken”/stool needs to be fixed/stool

   is damaged; stool fell/came out/stool detached; stool is loose (5 work orders); cushion fell; seat is

   loose/shaking (2 work orders). Plaintiff’s conclusion that the various authors of all twenty (20)

   work orders over three years all meant to – but did not- say the seat top was detached is simply not

   supported by the evidence (or common sense).

          Many of Plaintiff’s “additional facts” are merely mis-characterizations of Ms. Vazquez’s

   testimony.1 [DE 73, ¶¶ 37-39; ]; the transcript of her testimony is presented to the Court and can

   be read in context. In any event, none of the points Plaintiff tries to make qualify as grounds to

   deny summary judgment.




   1
    For example, Plaintiff accuses the corporate representative of false testimony. [DE 73, ¶47-48].
   She initially testified she believed there were no subsequent repairs [DE 73-3, p.20], then candidly
   corrected her testimony explaining there was a miscommunication, and then confirmed there were
   two works orders during the six months following the subject incident. [DE 73-3, p.133].

                                          HORR, NOVAK & SKIPP, P.A.
                TWO DATRAN CENTER, SUITE 1700 – 9130 SOUTH DADELAND BOULEVARD, MIAMI, FL 33156
Case 1:20-cv-21516-MGC Document 79 Entered on FLSD Docket 03/01/2021 Page 3 of 11
                                                                           CASE NO.: 20-CV-21130-MGC
                                                                                               PAGE 3

           Defendant incorporates by reference herein the legal arguments asserted in its Daubert

   challenge to Plaintiff’s liability expert opinions. [DE 77 and DE 78]. There is zero evidence to

   support Plaintiff’s assumption that the screw within the subject bar stool was the same exact screw

   as the one within the bar stool prior to the incident, notwithstanding the intervening work order

   reflecting work done on the bar stool after the incident. [DE 73, ¶40]. Paragraphs 42-47 of

   Plaintiff’s additional statements of fact are based on pure speculation.

           Likewise, Plaintiff continues to contend that Defendant calculated “a distraction while she

   was in the zone of risk.” [DE 73, ¶32]. The Michelangelo Lounge is adjacent to the theater, but

   they are separate rooms. Plaintiff testified they were “walking to see some of the show” when her

   friend saw someone she knew in the bar/lounge. [DE 73-1, p. 61]. The current contention that she

   “entered the lounge to watch the show, which caused a distraction” is not supported by any

   evidence and is not consistent with the physical configuration of the lounge.

           Plaintiff’s Additional Statement of Facts contain several paragraphs that are assertions of

   law, not fact. [DE 73, ¶¶36-39]. Defendant addresses those issues in its legal argument below.

   Plaintiff’s use of legal arguments in the fact section highlights the point that the material facts are

   not in dispute and this matter is appropriately resolved as a matter of law.

                                 REPLY MEMORANDUM OF LAW

      I.      PLAINTIFF’S RELIANCE ON POSSIBILITIES IS INSUFFICIENT TO SURVIVE SUMMARY
              JUDGMENT.

           On a motion for summary judgment, the Court may make reasonable inferences in favor

   of the party opposing summary judgment, but it does not properly make all possible inferences in

   the non-moving party’s favor. Chapman v. AI Transp., 229 F.3d 1012, 1023 (11th Cir. 2000) (en

   banc). “A court need not permit a case to go to a jury, however, when the inferences that are drawn

   from the evidence, and upon which the non-movant relies, are “implausible.” Cuesta v. School Bd


                                          HORR, NOVAK & SKIPP, P.A.
                TWO DATRAN CENTER, SUITE 1700 – 9130 SOUTH DADELAND BOULEVARD, MIAMI, FL 33156
Case 1:20-cv-21516-MGC Document 79 Entered on FLSD Docket 03/01/2021 Page 4 of 11
                                                                             CASE NO.: 20-CV-21130-MGC
                                                                                                 PAGE 4

   of Miami-Dade Cty, 285 F.3d 962, 970 (11th Cir. 2002) (citations omitted). Nor are conclusory

   allegations based on subjective beliefs sufficient to create a genuine issue of material fact. Leigh

   v. Warner Bros. Inc., 212 F.3d 1210, 1217 (11th Cir. 2000). “When opposing parties tell two

   different stories, one of which is blatantly contradicted by the record, so that no reasonable jury

   could believe it, a court should not adopt that version of the facts for purposes of ruling [on] a

   motion for summary judgment.” Scott v. Harris, 550 U.S. 372, 127 S. Ct. 1769, 16776 (2007).

            Plaintiff relies primarily on the allegations in his complaint (DE 1), as opposed to any

   disputed issue of fact. [DE 73, p. 13]. Due to the absence of genuine issues of material fact,

   Plaintiff argues possible – not plausible – facts. There is no evidence one way or the other to know

   if the same screw was inside the subject chair before the incident and on the date of the vessel

   inspection Six Hundred Twenty-Eight (628) days later. Given the work completed on the subject

   chair before it returned into service, it is certainly equally possible that the crew installed a new

   screw to secure the bar stool top to the base. Likewise, it is possible a crew member may have

   used the term “loose” instead of “detached”, but it is not plausible that every single author of the

   twenty work orders on fifteen different chairs over a three-year period of time meant to say

   detached, but just used the wrong language. Plaintiff asks this Court to indulge his implausible

   possibilities, but they are insufficient to survive summary judgment as a matter of law.

      II.      THE ESSENTIAL ELEMENTS OF PLAINTIFF’S CLAIM INCLUDE                     THE   NECESSITY   OF
               SATISFYING THE NOTICE REQUIREMENT.

            Plaintiff boldly ignores the binding, on-point precedent of Tesoriero v. Carnival. Corp.,

   965 F.3d 1170 (11th Cir. 2020). Ostensibly because Plaintiff cannot distinguish the case or its

   holding, Plaintiff opts to pretend it does not exist. Plaintiff’s failure to rebut Defendant’s

   arguments based on Tesoriero qualify as an implicit admission the holding applies and it is fatal

   to her case.


                                            HORR, NOVAK & SKIPP, P.A.
                  TWO DATRAN CENTER, SUITE 1700 – 9130 SOUTH DADELAND BOULEVARD, MIAMI, FL 33156
Case 1:20-cv-21516-MGC Document 79 Entered on FLSD Docket 03/01/2021 Page 5 of 11
                                                                          CASE NO.: 20-CV-21130-MGC
                                                                                              PAGE 5

          In Tesoriero, the plaintiff fell when a chair she sat in collapsed; here, Plaintiff contends the

   chair top separated from its base. The chair in both cases did not show any visible outward defects.

   The cause of the chair’s demise in both cases was only apparent after the chairs fell apart and the

   inside components became visible. Tesoriero, 965 F.3d at 1175. In both cases, the evidence

   demonstrated a practice of routine cleaning and inspections, and a report of any needed repairs.

   Tesoriero, 965 F.3d at 1176. The Tesoriero opinion is binding and unquestionably on point. In

   Tesoriero, the Eleventh Circuit Court of Appeals reiterated its consistent holding that a cruise

   passenger bears the burden of proving the shipowner had actual or constructive notice of the

   alleged hazard. Tesoriero, 965 F.3d at 1178-79.

          Without distinguishing this binding precedent, Plaintiff contends that she is not obligated

   to prove notice because Carnival created the hazardous condition. [DE 73, p. 13-16]. This attempt

   to evade the notice requirement fails on both its factual and legal grounds. Plaintiff relies upon

   the opinions of Mr. Tucker that use of a different screw than the one seen during the vessel

   inspection in 2021 could have averted the incident. While it is likely that Carnival selected the

   type of bar stool installed in the Michelangelo Lounge, there is not one scintilla of evidence to

   support that Carnival changed the manufacturer’s screw inside the bar stool prior to Plaintiff’s

   incident. Plaintiff relies upon pure conjecture and speculation that the crew members that

   addressed the stool and work order after Plaintiff’s incident elected to re-install the same exact

   screw that Plaintiff claims caused the incident.     This is not a disputed issue of fact where the

   parties have conflicting evidence; here, neither party has any evidence as to whether the same

   screw was in the bar stool before the incident as was within the bar stool 628 days later, after the

   stool was the subject of a work order.

          Moreover, the Eleventh Circuit Court of Appeals rejected the very same argument Plaintiff

   advances here and refused to cut out an exception to the notice requirement where the defendant


                                         HORR, NOVAK & SKIPP, P.A.
               TWO DATRAN CENTER, SUITE 1700 – 9130 SOUTH DADELAND BOULEVARD, MIAMI, FL 33156
Case 1:20-cv-21516-MGC Document 79 Entered on FLSD Docket 03/01/2021 Page 6 of 11
                                                                             CASE NO.: 20-CV-21130-MGC
                                                                                                 PAGE 6

   creates the hazard. Pizzino v. NCL (Bah.) Ltd., 709 Fed. Appx. 563 (11th Cir. 2017). The Eleventh

   Circuit rejected the McDonough and Rockey line of cases Plaintiff relies upon here. In analyzing

   the maritime law in this context, the Eleventh Circuit concluded that the McDonough/Rockey

   argument “simply cannot be squared with our binding precedent.” Pizzino, at 567. Therefore,

   even assuming arguendo there was some evidence (there is not) that Defendant installed a new,

   different and improper screw before Plaintiff’s incident, Plaintiff still must prove Defendant had

   actual or constructive notice that the condition it created was an unreasonable hazard. As shown

   below in section V, infra, Plaintiff failed to sustain her burden of proving Defendant had actual or

   constructive notice of the hazard she alleges.

      III.      PLAINTIFF PLEADS LIABILITY THEORIES               THAT   ARE    NOT   SUPPORTED    BY THE
                GOVERNING LAW.

             A. Plaintiff now concedes the general maritime law does not recognize the heightened
                legal duty in her Complaint.

             Plaintiff relies on Federal Rule 8 to justify her allegation that Defendant owed the duty to

   exercise the highest degree of care because it is a common carrier, which is not the law within the

   Eleventh Circuit. [DE 1, ¶ 25, ¶30(s); DE 73, p.18-19]; See, e.g., Baptista v. Carnival Corp., 2017

   U.S. Dist. LEXIS 201738 (S.D. Fla. 2017). Plaintiff claims he does not agree with Baptista and

   seeks to preserve his position. [DE 73, p.19]. Federal Rule 8 cannot save Plaintiff’s unsustainable

   heightened legal duty at the Rule 56 summary judgment stage. Plaintiff’s alleged legal duty fails

   as a matter of law and is correctly disposed of by way of summary judgment.

             B. Liability is not proven by the fact Plaintiff sustained an injury.

             Plaintiff fails to provide any legal support (because none exists) for the allegation for

   presumptive negligence based on the argument that “the fall would not have happened without

   someone’s negligence.” [DE 1, ¶31]. In reality, people do fall sometimes even when nobody was



                                            HORR, NOVAK & SKIPP, P.A.
                  TWO DATRAN CENTER, SUITE 1700 – 9130 SOUTH DADELAND BOULEVARD, MIAMI, FL 33156
Case 1:20-cv-21516-MGC Document 79 Entered on FLSD Docket 03/01/2021 Page 7 of 11
                                                                           CASE NO.: 20-CV-21130-MGC
                                                                                               PAGE 7

   negligent. Plaintiff does not rebut the entrenched maritime law that the mere fact an accident

   occurs does not prove negligence. Isbell v. Carnival Corp., 462 F.Supp.2d 1232, 1237 (S.D. Fla.

   2006; Luby v. Carnival Cruise Lines, Inc., 633 F. Supp. 40, 41 n. 1 (S.D. Fla. 1986), aff’d, 808

   F.2d 60 (11th Cir. 1986). As a matter of law, a vessel operator does not become liable to a

   passenger simply because an accident occurs. Wish v. MSC Crociere S.A., 2008 U.S. Dist. LEXIS

   109072, *4-5 (S.D. Fla. 2008).

          Plaintiff contends Defendant breached its legal duty “by allowing [its] seat to be unsafe.”

   [DE 73, p.19]. However, liability cannot be predicated, alone, on the fact that the cruise line runs

   the ship or ‘created or maintained’ the premises; a vessel owner is not strictly liable Tesoriero v.

   Carnival Corp. 965 F.3d 1170, 1179 (11th Cir. 2020). Plaintiff’s theory of liability that Defendant

   allowed an unsafe condition to exist fails as a matter of law.

   IV. PLAINTIFF FAILS TO PROVE A DANGEROUS CONDITION EXISTED.

          Plaintiff offers only argument that the bar stool constituted an unreasonably dangerous

   condition at the time of Plaintiff’s incident is the pure speculation and conjecture that the same

   screw existed within the chair before the incident that was in the bar stool 628 days later at the

   vessel inspection. Plaintiff also contends the screw within the bar stool during the January 2021

   vessel inspection was too long for its channel (without measuring the channel). Plaintiff’s far-

   fetched possibilities do not prove a dangerous condition actually existed at the time and are not

   sufficient to save her case from summary judgment.

   V.     PLAINTIFF FAILS TO PROVE DEFENDANT HAD ACTUAL OR CONSTRUCTIVE NOTICE OF
          THE ALLEGED UNREASONABLY DANGEROUS CONDITION.

          Plaintiff does not contest that the undisputed facts are devoid of any evidence Defendant

   had actual notice of the hazardous condition she alleges. The fate of her ability to satisfy this

   requirement rests on whether there is evidence of Defendant’s constructive notice.



                                          HORR, NOVAK & SKIPP, P.A.
                TWO DATRAN CENTER, SUITE 1700 – 9130 SOUTH DADELAND BOULEVARD, MIAMI, FL 33156
Case 1:20-cv-21516-MGC Document 79 Entered on FLSD Docket 03/01/2021 Page 8 of 11
                                                                           CASE NO.: 20-CV-21130-MGC
                                                                                               PAGE 8

          The Eleventh Circuit Court of Appeals recognized at least two ways that constructive

   notice can be shown: (1) the defective condition existed for a sufficient period of time to invite

   corrective measures; or (2) by prior accidents involving substantially similar conditions. Tesoriero,

   965 F.3d at 1178-79.

          Here, there is no evidence a defective condition actually existed at the time of Plaintiff’s

   incident, as nobody knows what screw rested within the inner mechanism of the bar stool at that

   moment. Nor can Plaintiff prove how long the allegedly hazardous condition existed. (The pure

   speculation and conjecture of his retained expert is not sufficiently reliable to be admissible). [DE

   77]. There is no evidence the bar stool was in a condition that invited corrective measures.

          In an attempt to satisfy the burden of proving Defendant had constructive notice of the

   alleged hazard, Plaintiff unilaterally converts 20 work orders into 20 prior incidents, although the

   work orders were generated without any incident, without any injury, and without any guest

   involvement. To impute constructive notice, the substantially similar incidents must have involved

   conditions substantially similar to the occurrence in question and must have caused the prior

   accident.” Tesoriero, 965 F.3d at 1178-79.

          Work orders are not accidents. The undisputed evidence demonstrates there were zero

   substantially similar accidents in the three years preceding Plaintiff’s incident.

          Plaintiff fails to prove any other evidentiary basis on which a reasonable jury could

   conclude Defendant had constructive notice of the hazard Plaintiff now alleges. Where, as here,

   the plaintiff is unable to adduce evidence that the cruise line was on notice of the dangerous nature

   of the condition at issue, summary judgment is appropriately entered in favor of the cruise line.

   See Weiner, v. Carnival Cruise Lines, 2012 U.S. Dist. LEXIS 151395 at *5-9(S.D. Fla. 2012);

   Benezra v. Holland America Line-Westours, Inc., 215 F.3d 1332 (9th Cir. 2000).                Plaintiff

   provides no factual or legal basis for this Court to avoid the binding precedent of Tesoriero, in


                                          HORR, NOVAK & SKIPP, P.A.
                TWO DATRAN CENTER, SUITE 1700 – 9130 SOUTH DADELAND BOULEVARD, MIAMI, FL 33156
Case 1:20-cv-21516-MGC Document 79 Entered on FLSD Docket 03/01/2021 Page 9 of 11
                                                                           CASE NO.: 20-CV-21130-MGC
                                                                                               PAGE 9

   which the Eleventh Circuit Court of Appeals affirmed the district court’s order rejecting the res

   ipsa loquitur argument and granting summary judgment in favor of the cruise line. Tesoriero, at

   1180-81, 1187.

            WHEREFORE, the Defendant CARNIVAL CORPORATION respectfully requests this

   Court enter an Order granting its Motion for Summary Judgment and entering Judgment in its

   favor.



   Dated: March 1, 2021
                                                           Respectfully submitted,

                                                            /s/ Stephanie H. Wylie
                                                           David J. Horr
                                                           Florida Bar No. 310761
                                                           dhorr@admiral-law.com
                                                           Stephanie H. Wylie
                                                           Florida Bar No. 130140
                                                           swylie@admiral-law.com
                                                           Mitchell Issa
                                                           Florida Bar No.: 112971
                                                           missa@admiral-law.com
                                                           HORR, NOVAK & SKIPP, P.A.
                                                           Two Datran Center, Suite 1700
                                                           9130 South Dadeland Boulevard
                                                           Miami, FL 33156
                                                           Telephone: (305) 670-2525
                                                           Facsimile: (305) 670-2526
                                                           Attorneys for Defendant, Carnival
                                                               Corporation d/b/a Carnival Cruise Line


                                     CERTIFICATE OF SERVICE

            WE HEREBY CERTIFY that on March 1, 2021, we electronically filed the foregoing
   document with the Clerk of the Court using CM/ECF. We also certify that the foregoing document
   is being served this day on all counsel of record or pro se parties identified on the attached Service
   List in the manner specified, either via transmission of Notices of Electronic Filing generated by




                                          HORR, NOVAK & SKIPP, P.A.
                TWO DATRAN CENTER, SUITE 1700 – 9130 SOUTH DADELAND BOULEVARD, MIAMI, FL 33156
Case 1:20-cv-21516-MGC Document 79 Entered on FLSD Docket 03/01/2021 Page 10 of 11
                                                                           CASE NO.: 20-CV-21130-MGC
                                                                                              PAGE 10

   CM/ECF or in some other authorized manner for those counsel or parties who are not authorized
   to receive electronic Notices of Electronic Filing.
                                                           /s/ Stephanie H. Wylie
                                                           Stephanie H. Wylie
                                                           Florida Bar No. 130140
   /1742802




                                             SERVICE LIST
    Lawrence M. Tylka                                David J. Horr
    Larry@tylkalawcenter.com                         Florida Bar No.: 310761
    Joseph Tylka                                     dhorr@admiral-law.com
    legal@tylkalawcenter.com                         Stephanie H. Wylie
    TYLKA LAW CENTER                                 Florida Bar No.: 130140
    1104 E. Main Street                              swylie@admiral-law.com
    League City, TX 77573                            Mitchell Issa
    Telephone: (281) 557-1500                        Florida Bar No.: 112971
    Telefax: (281) 557-1510                          missa@admiral-law.com
    Attorneys for Plaintiff                          HORR, NOVAK & SKIPP, P.A.
                                                     Two Datran Center, Suite 1700
                                                     9130 South Dadeland Boulevard
                                                     Miami, FL 33156
                                                     Telephone: (305) 670-2525
                                                     Facsimile: (305) 670-2526
                                                     Attorneys for Defendant, Carnival Cruise
                                                     Lines


                                                          Donnise DeSouza Webb
                                                          Florida Bar No. 879398
                                                          ddesouza@carnival.com
                                                          CARNIVAL CRUISE LINES
                                                          3655 NW 87th Avenue
                                                          Miami, FL 33178-2428
                                                          Telephone: (305) 406-4838
                                                          Facsimile: (305) 406-5347
                                                          ddesouza@carnival.com
                                                          Attorneys for Defendant, Carnival Cruise
                                                          Lines




                                          HORR, NOVAK & SKIPP, P.A.
                TWO DATRAN CENTER, SUITE 1700 – 9130 SOUTH DADELAND BOULEVARD, MIAMI, FL 33156
Case 1:20-cv-21516-MGC Document 79 Entered on FLSD Docket 03/01/2021 Page 11 of 11
                                                                        CASE NO.: 20-CV-21130-MGC
                                                                                           PAGE 11




                                       HORR, NOVAK & SKIPP, P.A.
             TWO DATRAN CENTER, SUITE 1700 – 9130 SOUTH DADELAND BOULEVARD, MIAMI, FL 33156
